EXHIBIT 10.3
 
PROMISSORY NOTE
 
 

$82,569
Las Vegas, Nevada
August 11, 2011

 
Palmdale Executive Homes, Corp. (“Maker”) hereby promises to pay to the order of
Santiago Medina (“Lender”), its successors and assigns, in lawful money of the
United States of America, the lesser of EIGHTY TWO THOUSAND FIVE HUNDRED
SIXTY-NINE DOLLARS ($82,569.00) or the principal balance outstanding under this
Promissory Note, together with accrued and unpaid interest thereon, at the rate
or rates set forth below, on or before August 11, 2012 (the “Maturity Date”).


The unpaid principal amount of this Promissory Note shall bear interest at a
rate per annum equal to eight percent (8%) calculated on the basis of a 365 day
year and the actual number of days elapsed. If any interest is determined to be
in excess of the then legal maximum rate, then that portion of each interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of the
obligations evidenced by this Promissory Note.


This Promissory Note may be prepaid in whole or in part at any time, without
premium or penalty.


In the event that Maker shall fail to pay when due (whether at maturity, by
reason of acceleration or otherwise) any principal of or interest on this
Promissory Note, then (i) if such payment of principal or interest is not made
within 5 days of the due date, then Lender may declare all obligations
(including without limitation, outstanding principal and accrued and unpaid
interest thereon) under this Promissory Note to be immediately due and payable
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived and (ii) such overdue amounts shall bear
interest at a rate per annum equal to the otherwise applicable rate pursuant to
paragraph 2 above plus five percent 5% per annum.


Maker hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Promissory
Note. The Maker shall pay all costs of collection when incurred, including
reasonable attorneys’ fees, costs and expenses.


This Promissory Note is being delivered in, is intended to be performed in,
shall be construed and interpreted in accordance with, and be governed by the
internal laws of, the State of Nevada, without regard to principles of conflict
of laws.


This Promissory Note may only be amended, modified or terminated by an agreement
in writing signed by the party to be charged. This Promissory Note shall be
binding upon the heirs, executors, administrators, successors and assigns of the
Maker and inure to the benefit of the Lender and its permitted successors,
endorsees and assigns. This Promissory Note shall not be transferred without the
express written consent of Lender, provided that if Lender consents to any such
transfer or if notwithstanding the foregoing such a transfer occurs, then the
provisions of this Promissory Note shall be binding upon any successor to Maker
and shall inure to the benefit of and be extended to any holder thereof.
 

 
PALMDALE EXECUTIVE HOMES, CORP.
         
 
By:
/s/ Santiago Medina       Name: Santiago Medina       Title: President          

 